


Exhibit 10.3


THE WESTERN UNION COMPANY
2006 LONG-TERM INCENTIVE PLAN
BONUS STOCK UNIT AWARD AGREEMENT -- TERMS AND CONDITIONS




1.
Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to the
non-employee director of the Company identified in the attached Stock Unit Award
Notice (which forms part of this Agreement) (“Director”) as of the grant date
specified in the Stock Unit Award Notice (the “Grant Date”), the number of Bonus
Stock Units (the “Units”) relating to shares of the Company's common stock
specified in the Stock Unit Award Notice, subject to the conditions and
restrictions set forth in this Agreement and the Plan. Each Unit shall provide
for the issuance and transfer to Director of one share of the Company's common
stock on the distribution date specified in the most recent Election Agreement
(which may be an Election Agreement under The Western Union Company Non-Employee
Director Deferred Compensation Plan) between the Company and Director on file
with the Company. Upon issuance and transfer of the shares of common stock
subject to the Units, Director shall have all rights incident to ownership,
including but not limited to voting rights and the right to receive dividends.



2.
The terms of the Plan are hereby incorporated in this instrument by reference
and made a part hereof. Any capitalized terms used in this Agreement that are
not defined herein shall have the meaning set forth in the Plan.



3.
The Company, in its sole discretion, may require, prior to the issuance or
delivery of any shares of common stock pursuant to the Units, payment by
Director of any Federal, state, local or other taxes which may be required to be
withheld or paid in connection with the Award.



4.
Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Director's participation in the Plan and legally applicable to
him or her (“Tax-Related Items”), Director acknowledges that the ultimate
liability for all Tax-Related Items is and remains Director's responsibility and
may exceed the amount actually withheld by the Company. Director further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Units, including, but not limited to, the grant of the Units, the vesting
of the Units, the conversion of the Units into Shares or the receipt of an
equivalent cash payment, the subsequent sale of any Shares acquired and the
receipt of any dividends or dividend equivalents; and (ii) does not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Units to reduce or eliminate Director's liability for the Tax-Related Items
or achieve any particular tax result. Further, if Director has become subject to
tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event (“Tax Date”), as applicable, Director
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.



Prior to the Tax Date, Director will pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax-Related Items. In this regard,
Director authorizes the Company or its agent, at its discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (A) accept a cash payment in U.S. dollars in the amount of the
Tax-Related Items, (B) withhold whole Shares which would otherwise be delivered
to Director having an aggregate Fair Market Value, determined as of the Tax
Date, or withhold an amount of cash from any cash compensation which would
otherwise be payable to Director by the Company or from any equivalent cash
payment received upon vesting of the Units, equal to the amount necessary to
satisfy the Tax-Related Items, or (C) withhold from proceeds of the sale of
Shares acquired upon settlement of the Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on Director's behalf pursuant
to this authorization).
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Director is
deemed to have been issued the full number of Shares due to him or her at
settlement, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of
Director's participation in the Plan.
Finally, Director shall pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of Director's
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares to Director, if Director fails to comply with his or her
obligations in connection with the Tax-Related Items.




--------------------------------------------------------------------------------




5.
Prior to the settlement of the Units, Director will be paid amounts equal to the
regular cash dividends that would have been payable to Director if Director had
received and held the shares of common stock underlying the Units, which payment
shall be made as soon as practicable after the payment of dividends with respect
to the Company's common stock but in no event later than March 15 of the
calendar year immediately following the calendar year in which such dividends
are paid with respect to the Company's common stock. No amounts will be paid
with respect to record dates for dividends occurring prior the Grant Date. Prior
to the issuance and transfer of the shares of common stock underlying the Units,
Director shall not be a shareholder of record with respect to such shares and
shall have no voting rights with respect to such shares.



6.
The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, or otherwise as
provided by the Plan. If Director or anyone claiming under or through Director
attempts to make any such sale, transfer, assignment, pledge or other
disposition of the Units in violation of this Paragraph 6, such attempted
violation shall be null, void, and without effect.



7.
Notwithstanding anything in this Agreement to the contrary, all Units subject to
this Agreement shall be immediately forfeited in the event that Director's
service on the Company's Board of Directors is terminated on account of gross
misconduct.



8.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
Director under this Agreement without Director's written consent. The Committee
may, in its sole discretion, permit Director to surrender the Units in order to
exercise or realize the rights under other Awards under the Plan, or in exchange
for the grant of new Awards under the Plan, or require Director to surrender the
Units as a condition precedent of new Awards under the Plan.

 
9.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Director and all persons claiming under or through
Director. By accepting this grant of Units or other benefit under the Plan,
Director and each person claiming under or through Director shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

10.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Director's participation in the
Plan, or Director's acquisition or sale of the Shares underlying the Units.
Director is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

11.
This Award is discretionary, non-binding for future years and there is no
promise or guarantee that such grants will be offered to Director in future
years.



12.
The validity, construction, interpretation, administration and effect of the
Plan and this Agreement and rights relating to the Plan and to this Agreement,
shall be governed by the substantive laws, but not the choice of law rules, of
the State of Delaware in the United States of America, as provided in the Plan.
For purposes of litigating any dispute that arises directly or indirectly under
the Units or the Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Colorado in the United States of America, and agree
that such litigation shall be conducted only in the courts of Arapahoe County in
the State of Colorado in the United States of America, or the federal courts for
the United States of America for the District of Colorado, and no other courts,
where this grant is made and/or to be performed.



13.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.



14.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. Director
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.







--------------------------------------------------------------------------------




15.
The Company reserves the right to impose other requirements on Director's
participation in the Plan, on the Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or to facilitate the administration of the Plan, and to
require Director to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.    







